

EXHIBIT 10.1
License and Distribution Agreement between Homeland Security Network, Inc. and
Advantra International NV






HOMELAND SECURITY NETWORK, INC./ADVANTRA INTERNATIONAL NV.
License and Exclusive Distribution Agreement


This License and Exclusive Distribution Agreement (“Agreement”) is entered into
as of the effective date set forth below as per the signatures of the parties
hereto (“Effective Date”), by and between Homeland Security Network Inc., a
Nevada corporation having its principal office at 2500 Legacy Drive, Frisco,
Texas 75034 (“Homeland” or “Licensee”) and Advantra International NV, a Belgium
corporation having its principal office at Bootweg 4, B 8940 Wervik, Belgium
(“Advantra” or “Licensor”). For the purposes of this agreement, Licensee and
Licensor are described collectively as “The Parties”, or individually as a
“Party”.


WHEREAS, Licensor has developed and owns the designs for selected Hardware and
Firmware as more fully set forth in “Schedule C” (“Kepler”);


WHEREAS, Licensee wishes to license from Licensor during the Term (defined in
Section 1 hereof), Kepler and other Derivative GPS and Tracking Products for the
purpose of Exclusive Distribution in the Exclusive Territory (defined in Section
1 hereof);


WHEREAS, Licensee wishes to distribute Kepler and other Derivative GPS and
Tracking Products and new firmware functions developed by Licensee for the
purpose of Exclusive Distribution to third parties in the Exclusive Territory;
and


WHEREAS, Licensee agrees not to produce directly or indirectly, nor to
participate in, nor to promote the copying, partially copying or the reverse
engineering of Kepler or the Kepler Derivative Products, and whereas, Licensee
agrees to buy the Kepler and Derivative Products only and in all cases from
Licensor. The Kepler and Kepler Derivative Products Source Code will not be
used, directly or indirectly, nor partially, for other products than for the
Licensor Products.
 

--------------------------------------------------------------------------------


 
WHEREAS, Parties agree that Licensor will have a right of first refusal for the
manufacturing and distribution of new products for Licensee. Licensor has a
period of 30 days to come with a determination whether Licensor is interested in
manufacturing, and a further 45 days to present a cost effective plan.

WHEREAS, concurrently with the execution of this Agreement, the Parties are
executing a Kepler Purchase Agreement (the “Kepler Purchase Agreement”) pursuant
to which the Licensee will purchase Kepler Products from Licensor.


NOW THEREFORE, in consideration of and subject to the premises and covenants
contained in the General Terms and Conditions and any Schedules and Amendments
to this Agreement, all attached hereto, which are made an integral part of this
Agreement, and intending to be legally bound, Licensee and Licensor have caused
this Agreement to be executed by their duly authorized representatives on the
Effective Date set forth below.




Licensee:


Homeland Security Network, Inc.


By: /s/s Charles Norman
Charles Norman
President and CEO


Licensor:


Advantra International NV


By: /s/ Frédéric Boes
Name: Frédéric Boes
CTO


Effective Date: April 14, 2005
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.





--------------------------------------------------------------------------------







LICENSE AND EXCLUSIVE DISTRIBUTION AGREEMENT


BY AND AMONGST


ADVANTRA INTERNATIONAL NV


And


HOMELAND SECURITY NETWORK, INC.






1. Definitions. The following defined terms are used in this Agreement.



1.1  
“Agreement” is defined in the preamble to this Agreement.

 
1.2 “Confidential Information” means any information of a party, which is
reduced to or embodied in a tangible form and which is either marked as
confidential or designated in writing at the time of disclosure or within ten
(10) Business Days thereafter as being Confidential Information. Confidential
Information does not include information which: (i) was in the receiving party’s
possession without restrictions of confidentiality prior to receipt by the other
party; (ii) is or becomes public knowledge because of events other than an act
or failure to act by the receiving party or anyone under the receiving party’s
direct or indirect control; or (iii) is or has been independently developed by
the receiving party, provided that such development was accomplished by the
receiving party or on its behalf without the use of, or any reference to,
Confidential Information.


1.3 “Derivative Product” means a Product that is developed, producted and/or
based upon the Kepler, iTrax or other pre-existing Product(s) of the Parties set
forth in Schedule C.


1.4 “Designated Licensee Contacts” mean the employees, authorized consultants,
and other appropriately authorized designees of Licensee authorized to receive
Support Services. The initial Designated Contacts are identified on the Licensee
Information Schedule attached hereto as Schedule D(1).


1.5 “Designated Licensor Contacts” mean the employees, authorized consultants,
and other appropriately authorized designees of Licensor authorized to provide
Support Services. The initial Designated Contacts are identified on the Licensor
Information Schedule attached hereto as Schedule D(2).


1.6 “Distribute” means to market, promote, sell, distribute, appoint
sub-distributors to any Person, including a Subsidiary of the licensee. A
Distribution shall be deemed to have occurred at the earliest time that the item
Distributed is shipped or otherwise leaves the possession of the Licensee.


1.7 “Effective Date” is defined in the preamble to this Agreement.


1.8 “Exclusive Territory” means the United States of America and Canada.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
1.9 “Firmware” means the executable code, source code and Object files embedded
in the KEPLER and Derivative Products.


1.10 “Intellectual Property Rights” means all forms of intellectual property
rights and protections that may be obtained and may include, without limitation
all right, title and interest in and to: (i) all letters patent and all filed,
pending or potential applications for letters patent, including any reissue,
reexamination, division, continuation or continuation-in-part applications
throughout the world now or hereafter filed; any intellectual property unknown
to either party prior to disclosure by the disclosing party (iii) trade secrets,
and all trade secret rights and equivalent rights arising under the common law,
state law, federal law and laws of foreign countries; (iv) mask works,
copyrights, whether or not protected by copyright or as a mask work, under
common law, state law, federal law and laws of foreign countries; and (v) Marks.


1.11 “KEPLER” and ‘iTrax” are defined in the preamble to this Agreement and
means the items listed in Schedule C.


1.12 “Licensor” is defined in the preamble to this Agreement.


1.13 “Licensee” is defined in the preamble to this Agreement.


1.14 “Licensee Products” means those products described as iTrax, and/or
products which contain Licensee’s exclusive intellectual property, firmware
provided by Licensee to Licensor and other enhancements to the firmware
exclusively by Licensee defined within this agreement, or subsequently
identified Products in subsequent agreements as Exclusive Products of the
Licensee.


1.15 “Licensor Products” means those products described as Kepler, and/or
products which contain Licensor’s exclusive intellectual property, provided
firmware and other enhancements to the Licensor’s hardware or firmware defined
within this agreement, and subsequently identified Products in subsequent
agreements as Exclusive Products of the Licensor, except OEM Products.


1.16 “Marks” mean the proprietary indicia, trademarks, trade names, symbols,
logos and/or brand names under common law, state law, federal law and laws of
foreign countries owned or controlled by a party that are commercially
identified or associated with such party and/or one or more of the party’s
products, which are listed on the Marks Schedule attached hereto as Schedule E
and which may be added to such Schedule by the parties from time to time during
the Term.


1.17 “Modification Error” means any problem introduced through modifications to
KEPLER or Derivative Product made by a party other than Licensor, unless the
modification was made at Licensor’s specific written direction.


1.18 “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government, including,
without limitation, any Subsidiary, instrumentality, division, agency, body or
department thereof.


1.19 “Severe Error” means when KEPLER or Derivative Product fails to function
according to its published documentation and Licensee is unable to proceed
without a fix to the problem or a workaround solution provided by Licensor.
Modification Errors are not Severe Errors.


1.20 “Source Code” means machine- or human-readable program code expressed in a
form suitable for modification by humans.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
1.21 “Subsidiary” means a Person in which the specified party owns a majority of
the outstanding shares, securities, or other ownership interests representing
the right to vote for the election of directors or other managing authority;
provided, however, that in any country where the local law does not permit
foreign equity participation of at least 50%, a “Subsidiary” shall include any
Person organized under the laws of such country in which the specified party
owns the maximum percentage of outstanding shares or other ownership interests
permitted by local law, so long as the specified party exercises actual control
over the Person’s operations. A Person will be deemed to be a Subsidiary only so
long as such ownership exists.


1.22 “Support Services” means the Support Services set forth in Schedule B
attached hereto.


1.23 “Term” means the initial term and any renewal terms as set forth in Section
13.


1.24 “Third Party Agreements” means agreements that The Parties may execute with
a person that is not a subsidiary or wholly owned entity of The Parties.


1.25 “OEM” or ‘Original Equipment Manufacturer” means to develop and/or
manufacture Products, either on a standalone basis or as part of another
company’s product, where the product is branded under the other company’s name.


1.26 “Agreements” means both this Agreement and the Kepler Purchase Agreement,
both to be signed and become effective as of the same signature date.


1.27 “Back-end” means those services that could include, but not limited to,
software, communications, or other technology required to operate the system,
but excluding the KEPLER device itself and the attached accessories.


1.28 “Change of Control” shall mean a bona-fide change in the majority voting
control of Licensor or Licensee.


1.29 “iTrax” shall mean any Kepler or Derivative Product sold by Licensee
irrespective of the Mark or brand name used.



2.0 License Grants, Source Code Escrow and Release and Exclusivity.


2.1 Grant of License to Licensee. Licensor grants a license, subject to the
terms and conditions of this Agreement and specifically subject to the
exceptions carved out in Art. 2.9 and 2.11, solely for the purposes of enabling
Licensee to develop Firmware enhancements to Licensee’s Products and support and
maintain such products as described in Schedule B on the terms and conditions
set forth therein, Licensor hereby grants Licensee, during the Term and
subsequent renewal Terms, an exclusive, non-transferable (except as set forth in
Section 2.12 below) license in the Exclusive Territory to:


(a) install, store, read, copy, modify, use and create KEPLER or Kepler
Derivative Products Software Source Code;


(b) compile into executable form the Software Source Code for the KEPLER or
Kepler Derivative Products;


(c) execute and use the executable or Object Code resulting from such
compilation; and
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
(d) install, store, read, modify, copy, use and create any related technical and
user documentation provided to Licensor by Licensee, that Licensee may need to
perform their necessary commercial obligations under this agreement, subject to
the confidentiality provisions of this agreement.


2.2 Grant of License to Licensor. Licensee grants a license, subject to the
terms and conditions of this Agreement and solely for the purposes of enabling
Licensor to utilize Firmware enhancements made by Licensee to Licensor’s
Firmware or Products and support and maintain their obligations to provide the
Hardware of such products as described in Schedule C on the terms and conditions
set forth therein. Licensee hereby grants Licensor, during the Term and
subsequent renewal Terms, an exclusive, free, non-transferable license, except
in the Exclusive Territory and except as set forth in Section 2.12 below, to:


(a) install, store, read, copy, modify, use and create the Licensee’siTrax and
Derivative Products Software Source Code;


(b) Compile into executable form the Licensee’s Software Source Code for the
iTrax and Derivative Products to execute their commercial obligations under this
agreement;


(c) Embed the executable or Object Code on hardware produced for Licensee
resulting from such compilation; and


(d) install, store, read, modify, copy, use and create any related technical and
user documentation provided to Licensor by Licensee, that Licensor may need to
perform their necessary commercial obligations under this agreement, subject to
the confidentiality provisions of this agreement.


2.3 Grant of Source License to Licensor. Subject to the terms and conditions of
this Agreement and solely for the purposes of enabling Licensor to embed
modified firmware supplied by Licensee in the KEPLER or Derivative Products in
Object Code form in Licensee’s Products and to support and maintain such
products, Licensee grants to Licensor, during the Term and subsequent Terms
thereafter an exclusive, free, non-transferable (except as otherwise set forth
herein) worldwide license to:


(a) install, store, read, copy, modify, use and create versions of the
Licensee’s iTrax and Derivative Product Source Code;


(b) compile into executable or Object Code form the Licensee’s iTrax and
Derivative Products Source Code thereof;


(c) use the executable or Object Code resulting from such compilation; and


(d) install, store, read, modify, copy, use and create any related technical and
user documentation provided by Licensee to Licensor.


2.4 Licenses to Licensee. In the event Licensor desires to market, distribute
and/or sell the Kepler or other Derivative products that contain, utilize or
otherwise would commercially benefit from Licensee’s intellectual property,
Firmware, Marks, or other as yet defined, but exclusive intellectual or
commercial property of the Licensee, the Licensor agrees to pay the Licensee a
royalty for each Kepler or Derivative Product that utilizes Licensee’s
intellectual property, Firmware, Marks, or other as yet undefined, but exclusive
intellectual property of the Licensee. Such Royalty shall be determined and
agreed upon by the parties and set forth in a separate agreement, at reasonable
commercial terms. Derivative products, modifications, corrections, and
enhancements on Kepler or the Kepler Derivative Products, as developed by
licensee, but excluding Licensee’s pre-existing intellectual property, Firmware,
Marks, or other as yet defined, but exclusive intellectual or commercial
property of the Licensee, will be the co-ownership of Licensor and Licensee and
and each will have the right to use such modifications, corrections and
enhancements.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


2.5 Grant of License to Use Marks. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee, during the Term and continuing
indefinitely thereafter, a license to use Licensor’s Marks in accordance with
Section 6 of this Agreement.


2.6 Distribution Conditions. The licenses granted under Sections 2.1 and 2.2 are
conditioned upon and subject to the following restrictions:


(a) Licensee, Licensee’s customers and Licensee’s Distributors shall not publish
in any manner the knowledge developed in KEPLER and/or KEPLER and any Derivative
Work thereof for use with non-Licensee Products and/or on any non-Licensee
supplied client viewer.


(b) Licensee may distribute and may permit a distributor to distribute
Licensor’s Products under Section 2.2 only if such distribution is subject to a
written license agreement with the Licensee customer, or at Licensee’s option, a
“shrinkwrap” or Internet “click” form of agreement. All such license agreements
must contain provisions that:


(i) provide that the Licensee customer may only use the Licensee Product for its
own internal business purposes and prohibit the Licensee customer from
sub-licensing, transferring or otherwise disclosing the Licensee Product or any
portion thereof to any other Person;


(ii) require the Licensee customer to retain and/or affix to any copies of the
Licensee Product those Marks or other proprietary notices that appear on or in
the original or as designated by Licensor;


(iii) contain the agreement of the Licensee customer not to reverse engineer or
reverse compile or disassemble the Licensee Product to attempt to gain access to
the underlying Source Code; and


(iv) Each Distributor must enter into a written agreement with its supplier of
Licensee Products (i.e., Licensee or another Distributor) before any such
Licensee Product is furnished to that Distributor. Such agreement must include
provisions consistent with this Section and containing the relevant substance of
this Section and which are not contradicted by or in conflict with other
provisions in such agreement or any other agreement relating to the Licensee
Products.


(c) Licensee shall use its best efforts to enforce all such license agreements
with Distributors and Licensee customers to the extent Licensee does so with its
own products, but at a minimum, Licensee shall use no less than commercially
reasonable efforts in enforcing such license agreements.


(d) Licensor, when distributing Licensees Products, as defined under this
Agreement, shall also abide by and comply with the terms and conditions set
forth in this Section.


(e) Licensee shall send a copy of each sub-distribution contract entered into by
Licensee pursuant to this license to Licensor within 3 (three) business days of
execution of such agreement.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------




2.7 Source Code Escrow and Release to End-Users.


(a) Source Code Escrow with a Third Party Escrow Agent, only when required as a
condition of a large commercial and/or governmental contract and only after
written approval from Licensor.


(i) To satisfy potential escrow requirements of Licensee’s major customers,
Licensee may escrow a copy of the KEPLER Source Code with a single third party
escrow agent located in the United States that is mutually acceptable to
Licensor and Licensee. The terms of the escrow with the escrow agent shall be
mutually acceptable to Licensor, Licensee and the escrow agent.


(ii) Licensee shall promptly notify Licensor of the identity of any Licensee
customers for which it wants to escrow a Source Code copy of the Licensee
Products,


(b) Release of Source Code to End-Users.


(i) If Licensee becomes insolvent, or Licensor becomes insolvent, is unwilling
or unable, itself or through a designated third party, to provide support
services to Licensee customers, then those Licensee customers who (1) currently
have a fully-paid support agreement with Licensee for Licensee Products, and (2)
upon licensing the Licensee Products, required Licensee to escrow the Source
Code of Licensee Products, may request that the escrow agent release a copy of
the Source Code of the Licensee Products, including KEPLER and/or Derivative
Products (as the case may be), to such Licensee customer.


(ii) Upon receipt of such request, the escrow agent will promptly notify
Licensor of such request. Licensor will have twenty (20) Business Days from the
receipt of such request to, in good faith, contest the release of the Source
Code of the Licensee Products, including KEPLER and/or Derivative products (as
the case may be), to the Licensee Customer. If Licensor contests such release,
then the Source Code of the Licensee Products, including KEPLER and/or KEPLER
(as the case may be), shall not be released to the Licensee Customer until such
dispute is resolved.


(iii) If Licensor does not contest such release within twenty (20) Business Days
of the receipt of the request to release the Source Code of the Licensee
Products, including KEPLER and/or Derivative products (as the case may be), then
the Source Code of the Licensee Products, including KEPLER and/or Derivative
products (as the case may be), shall be released to the Licensee customer, and,
upon such release, the Licensee customer is hereby granted a limited,
non-exclusive, non-transferable perpetual license to use the Source Code of the
Licensee Products, including KEPLER and/or Derivative products (as the case may
be), solely for the maintenance and support of its use of the Licensee Products
as specified in its license agreement with Licensee. The Licensee customer may
not distribute to any third party in any manner the Source Code of the Licensee
Products, including KEPLER and/or Derivative products (as the case may be), or
any portion thereof.
 
2.8 No Restrictions on Future Development. Neither party shall be restricted
from developing products or functions for KEPLER or Derivative products.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------




2.9 Exclusivity. Except upon the prior written consent of Licensee, Licensor
agrees that it shall not license the KEPLER and/or Derivative products to any
third party in the Exclusive Territory, other than to (a) customers of Licensor
who have pre-existing contracts with Licensor that cannot be cancelled or (b)
new customers that have a back-end and only wish to buy the Kepler or (c) to OEM
clients. Licensor will not directly sell the Kepler with a competing “back-end”
solution that is provided to the customer by Licensor. Licensor, at their sole
discretion will make a “best efforts” attempt to direct all their qualifying
customers without a “back-end” solution, to Licensee, as long as Licensor and
Licensee, in both of their opinions, believe that Licensee’s “back-end” software
would provide an appropriate commercial solution for the potential customer or
opportunity. Licensee will not promote the use of their software that would, in
any way, restrict the sale of Licensor’s Products. In the event that Licensor
has provided visibility to Licensee of such an opportunity, and Licensee,
working in conjunction with Licensor, have determined that a good commercial fit
does not exist, Licensee will notify Licensor of this circumstance in a timely
manner and will rescind their opportunity. Licensee may withhold or decline to
grant such request in its reasonable business judgment. Licensee acknowledges
that Licensor has existing relationships with competitors of Licensee for such
parties to market Kepler and nothing in this Agreement shall restrict Licensor
from fulfilling its obligations under such relationships. Licensee will not sell
or distribute products, until six months after the termination of the
Agreements, which are competing with Kepler or Kepler Derivative Products.


2.10 Right To Maintain Exclusivity Through New Products Or Conceptual Products.
Licensor and Licensee further agree that any new products that should be
developed under this Section shall be deemed to fall under the Exclusivity and
other accompanying provisions of this Agreement.


2.11. OEM accounts. OEM accounts are specifically excluded from this Agreement
(i.e. Licensor keeps its full rights to Distribute or license the Licensor
Products to OEM parties in the Exclusive Territory.


2.12 Third Party License Agreements. Licensee understands that Licensor cannot
provide the Source Code for Firmware contained in the Kepler or Derivative
Products provided to Licensor under Third Party Agreements, except as allowed by
Licensor’s negotiated rights to distribute same. Licensee further agrees that it
must comply as a sub-licensee to the terms of those Third Party Agreements, a
complete list of which shall be presented to Licensee, if such Third Party
agreements for Source Code apply. If either party knows of or recognizes the
need of such Third Party License agreements or Sub-licensing requirements that
the other should require to execute any of its obligations under this Agreement,
they will duly inform the other party and make all appropriate arrangements for
such licensing to be performed within a reasonable period of time.


2.13 Conditions for Transfer of the KEPLER, iTrax and Derivative products
Licenses. Either Party may transfer its license rights granted pursuant to this
Agreement to a Subsidiary or a third party only upon the prior written consent
of the other party, which consent may not be unreasonably withheld or declined
to grant. Upon the occurrence of a change in control of the ownership of either
party, whether by sale of assets, merger, consolidation or otherwise, the
effected party shall promptly notify the other of such event.


2.14 Production priority rights for Licensee towards Licensor. Licensor agrees
to prioritize its production in favor of the Licensee. In the event that product
orders, component availability, or other unforeseen complications should arise
that do not allow the Licensor to fulfill all orders placed to the Licensor for
Product, Licensor shall produce and provide all available production of product
to fulfill the product requirements of Licensee.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
2.15 Circumvention Protection. Each Party agrees not to circumvent the
commercial or market relationships of the other, and each party further agrees
to notify the other if such a circumvention should inadvertently occur and will
take all necessary care to remediate as soon as reasonably practical.


2.16 Licensor Distribution. Licensee recognizes that Licensor has existing
Distributor agreements that it must fulfill, but Licensor agrees not to expand
or otherwise alter its distribution in the Exclusive Territory of the Licensee,
with regard to KEPLER or KEPLER Derivative Products.


2.17 Distribution Subsidiary. Upon finalization and execution of the
Exclusivity, as per the payment terms contained in Section 3.1, each Party
agrees to jointly pursue the development of a subsidiary called “Advantra USA”,
for the purposes of managing the distribution of Licensor Products to existing
customers and customers who have their own back-end and customers that are not
currently considered under the Exclusivity arrangements of this Agreement. Upon
termination of Exclusivity, as per the terms contained in Section 13.2. and
13.3., Licensee will cease to use the Advantra name or any reference to Advantra
for this purpose and will also immediately change the name of this subsidiary.
Licensee will stop using any reference to Licensor This subsidiary could provide
call center support, warranty support and aftermarket warranty remediation among
other possible commercial activites that both parties agree should be managed
within the new subsidiary and the terms and conditions of such new venture would
be detailed and form a new agreement which the parties might sign in the
future..


2.18 Non-Exclusive Customers of Licensor. Any customers brought solely by
Licensor or its existing relations, that result in commercial sales for the
Licensee, shall not form part of the agreed upon volume detailed in the Kepler
Purchase Agreement.


2.19 Technology Development Commitments. The parties agree to make all
reasonable efforts to complete the Technology upgrades, Product Development and
upgrades, and other significant enhancements to the Products as detailed in
Schedule A attached.
 
3. Payments.


3.1 Payments. In consideration of the Licenses and Exclusive Distribution
granted hereunder, Licensor shall, subject to satisfactory completion of due
diligence by Licensor, irrevocably receive [***] of the total issued and
outstanding shares of common stock of Licensee (“Shares”) existing at the date
of Commencement of Exclusivity. THIS PAYMENT IS FOR EXCLUSIVITY AND THOSE RIGHTS
ATTACHED TO EXCLUSIVITY ONLY, AND DOES NOT PRECLUDE OR MODIFY ANY PAYMENT
OBLIGATIONS LICENSEE INCURS RELATING TO THE PURCHASE OF KEPLER, iTrax OR
DERIVATIVE PRODUCTS OF KEPLER OR iTrax.
The shares issued shall bear a restrictive legend stating that the shares so
issued shall not be sold except pursuant to an effective registration statement
or applicable exemption from registration, pursuant to SEC rule 144.


3.2 Share Purchase Option. Licensee further grants Licensor a [***] ([***]) year
option to purchase Treasury shares (“Treasury Shares”) up to [***] shares of
common stock [***]. The exercise price for the Treasury Shares shall be [***] of
the average weighted price of HSNi’s shares of common stock for the last 20 days
trading prior to the Share option exercise.


4.0 Debt Obligations of the Licensee. All Debt Obligations of the Licensee will
be paid in full in US currency, not withstanding any US or International Law or
applicable precedents to the contrary. For the purposes of this agreement, the
stock or other negotiable securities of the Licensee shall not be considered to
be currency or legal tender for the purposes of meeting any Debt Obligations the
Licensee may incur with Licensor over the life of this agreement or the Kepler
Purchase agreement being executed concurrently herewith.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
5.0 Ownership, Intellectual Property Rights, Confidential Information and
Copies.


5.1 Ownership and Intellectual Property Rights. Licensor retains all ownership
rights in hardware design and supplied firmware of KEPLER and Derivative
products , including any and all Intellectual Property Rights in the same,
except that Licensee shall own any (a) Derivative Products it creates through
the incorporation of its proprietary intellectual property or firmware created
by Licensee for the KEPLER or Derivative products that constitute original works
of authorship by Licensee and (b) other Licensee Technology that may be
disclosed to the Licensor for incorporation in the Kepler or Derivative
products.


5.2 Copies; Preservation of Marks in Copies. Either party may make copies of
documentation it receives from the other, provided that the use of all such
copies is in accordance with the terms of Section 2 of this Agreement, and does
not conflict with any of the confidential information provisions contained in
this Agreement. Neither Party shall remove any Mark or other proprietary notice
that appears on the KEPLER, iTrax or other products sold, distributed, or
otherwise delivered to a third party, except as otherwise provided for herein.


5.3 Confidential Information.


(a) Each party (the receiving party) shall not, without the prior written
consent of the other party (the disclosing party) provide, disclose, transfer or
otherwise make available any Confidential Information of the disclosing party,
or any portion or copy thereof, to any person, including Subsidiaries, unless
the receiving party first obtains the express written approval of the disclosing
party. The receiving party shall give access to the disclosing party’s
Confidential Information solely to those employees and agents with a need to
have access thereto, and who have agreed to protect such Confidential
Information in accordance with this Agreement. The receiving party shall take
the same security precautions to protect against disclosure or unauthorized use
of such Confidential Information that it takes with its own confidential
information of a similar kind, which in no event shall be less than a reasonable
standard of care to prevent any such disclosure or unauthorized use. The
receiving party shall not be in breach of this provision if Confidential
Information is disclosed (i) with the disclosing party’s prior written approval
or (ii) pursuant to any order of a court of competent jurisdiction or duly
authorized regulatory agency, provided that reasonable steps are taken by the
receiving party to give the disclosing party sufficient prior notice in order to
contest such order. The receiving party agrees to provide the disclosing party
(at no expense to the disclosing party) all reasonable assistance and documents
the disclosing party may request in contesting such order.


(b) In addition to any information provided by Licensor that is marked
“confidential”, the KEPLER and KEPLER Derivative Products and all terms and
conditions related to Licensor’s pricing of same to Licensee shall be the
Confidential Information of Licensor. The Licensor likewise agrees to maintain
the confidentiality of the terms and conditions and pricing of any of the
Licensee’s products that the Licensor should be made knowledgeable of, whether
as a part of, or subsequent to the signing of this Agreement.


(c) In the case of disclosures required by U.S. regulatory agencies, the parties
shall make best efforts to keep confidential business terms from being made
public, and shall, at a minimum, redact as confidential business information the
pricing terms and other financial information contained herein, the names of the
Licensor products provided hereunder, other than that information that either
party may be required to disclose as required by law in their operating
jurisdictions.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
5.4 Publicity. Licensor and Licensee will not publicize in any news media,
advertising or promotional material, financial documents or otherwise
disseminate, any information regarding the terms of this Agreement without the
prior express written consent of each other. The obligations of Licensee and
Licensor under this Section 5.4 shall survive any termination of this Agreement.


5.5 Unauthorized Use. The Parties agree that, during the Term and or subsequent
renewals of the term, the parties shall not: (a) develop, acquire or market
materials or products that utilize or incorporate, without authorization, either
party’s Intellectual Property Rights and/or Confidential Information; or (b)
except as otherwise set forth herein, use any portion of KEPLER or any
Derivative Products thereof in a form that would be considered to be
commercially competitive to a product made available to the other via this or
subsequent agreements. Licensee will exclusively use Licensor’s products, other
than (i) in the event that the Licensor has no product that can be marketed by
the Licensee to bona fide customer opportunities requiring a product other than
that which Licensor can supply; (ii) where Licensor informs Licensee of its
unwillingness to supply such a product; and (iii) where Licensor and Licensee
agree that it is not in their best commercial interests to have the Licensee
market the product.


6. Ownership and Use of Marks.


All Licensor and Licensee Marks included in KEPLER, iTrax and respective
Derivative Products of Kepler and iTrax are and shall remain the exclusive
property of Licensor or Licensee respectively, as detailed in Schedule E. Except
as otherwise set forth herein or as agreed in advance and in writing by the
Parties, the Parties shall have no right hereunder to include any Marks of the
other Party without the prior express written consent of the Mark owner. All
proprietary rights and goodwill relating to the Marks in the KEPLER or
Derivative Products shall remain the property of the Party owning the Marks and
any use thereof by such Party’s customers and Distributors will inure to the
benefit of the Party owning the Marks.


7. Representations and Warranties.


7.1 General Representations and Warranties of the Parties. The Parties warrant
that they have all rights necessary to grant the licenses granted to hereunder.
Each party represents and warrants that it is authorized to enter into this
Agreement and that the representative of the party signing this Agreement is
duly authorized by the party to act therewith.


8. Support Services and Training


8.1 General Terms. The Parties shall provide Support Services as described in
Schedule B on the terms and conditions set forth therein for their respective
Products detailed in Schedule C of this Agreement, distributed and sold by the
other Party over term or subsequent term renewals of this Agreement. After that
time, subject to any separately committed product warranties obligating the
respective issuer to provide product support, the respective party may continue
the Support Services to the other on an annual fee basis, subject to mutual
agreement by the parties on such annual fee.


8.2 No Obligation. Neither Party is under obligation to subscribe to the Support
Services of the other after the termination of this Agreement. The licenses
granted in this Agreement shall not be dependent upon the purchase of Support
Services from the other or the termination of Support Services to the other for
any reason.


9. Intellectual Property Indemnification, Limits of Liability and Obligation to
Assist.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
9.1 Indemnification by Licensor. Licensor, at its expense, shall defend,
indemnify and hold harmless Licensee from any claim or suit brought against
Licensee alleging that the version of KEPLER or Derivative Products provided to
Licensee by Licensor under this Agreement infringes any third party Intellectual
Property Right, provided that Licensee gives Licensor (a) prompt written notice
of such claim or suit, (b) the sole authority to defend and settle the same, and
(c) at no expense to Licensee, any information or assistance requested by
Licensor in connection with such defense or settlement. Licensee may, at its
option and at no expense to Licensor, participate in and/or observe the defense
of such claim or suit.


9.2 Remedies. If the use of the version of KEPLER provided to Licensee by
Licensor under this Agreement is enjoined by an order of a court of competent
jurisdiction because of a claim of infringement of any third party’s
Intellectual Property Rights, or, if Licensor believes that such an order is
likely, then Licensor, at no expense to Licensee and at Licensor’s option, may
use reasonable commercial efforts to (a) procure for Licensee the right to
continue using such version in accordance with this Agreement or (b) modify such
version so that it becomes non-infringing while materially conforming to KEPLER
specifications (as the case may be).


9.3 Exclusion from Indemnification. Licensor shall have no liability for any
claim of infringement based on use of the version of KEPLER provided to Licensee
by Licensor under this Agreement that has been modified or combined with other
software, if the infringement would have been avoided by use of the unmodified
or uncombined version.


9.4 Indemnification by Licensee. Licensee shall defend, indemnify and hold
harmless Licensor from any claim or suit brought against Licensor alleging that
any Licensee Technology or any Derivative Product containing the intellectual
property created by Licensee infringes any third party’s Intellectual Property
Rights to the extent that such claim or suit arises from the acts of Licensee,
its employees, agents or representatives, including, without limitation, such
parties’ actions in modifying, marketing, Distributing, exporting or supporting
KEPLER, Derivative Products, iTrax or any part thereof or the Licensee Products.


9.5 LIMITATION OF LIABILITY. THIS SECTION 9 SETS FORTH THE ENTIRE LIABILITY OF
EACH PARTY WITH RESPECT TO INFRINGEMENT OF SAID PARTY’S INTELLECTUAL PROPERTY
RIGHTS, AND EACH PARTY SHALL HAVE NO ADDITIONAL LIABILITY OR DUTIES WHATSOEVER
WITH RESPECT TO ANY CLAIMED OR PROVEN INFRINGEMENT.


9.6 Obligation to Inform and Assist. Each Party shall promptly notify the other
in writing upon its discovery of any unauthorized use of KEPLER, Derivative
Products, iTrax or infringement of the other Party’s Intellectual Property
Rights with respect thereto by the other Party, the other Party’s customers or
any third party. Each Party shall have the sole and exclusive right to bring an
action or proceeding against any infringing third party, and, in the event that
a Party brings such an action or proceeding, the other Party shall (at no
expense to such other Party) cooperate and provide all available information and
reasonable assistance that said Party or its counsel may request in connection
with any such action or proceeding.


10. Limitation of Liabilities


10.1 Limitation of Liability. Except for a claim or suit in which Licensor is
indemnifying Licensee pursuant to and in accordance with Section 9, in no event
shall Licensor’s liability for any and all claims, losses or damages arising out
of or relating to, in whole or in part, this Agreement, KEPLER or any services
provided hereunder, regardless of the form of action or legal theory under which
liability may be asserted, exceed the amounts paid by Licensee to Licensor for
exclusivity hereunder.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
10.2 Mutual Limitation of Liability. The Limitation of Liability of the Licensee
shall be the same as those extended to Licensor under the terms of this
Agreement.


10.3 NO LIABILITY FOR SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES.


UNDER NO CIRCUMSTANCES WHATSOEVER SHALL EITHER PARTY BE LIABLE HEREUNDER FOR
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING, WITHOUT LIMITATION,
LOST PROFITS OR LOSSES RESULTING FROM BUSINESS INTERRUPTION, EVEN IF EITHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF SUCH DAMAGES.


11. Force Majeure.


Neither party shall be liable for delays in or failure of performance (other
than the obligation to make any payments due and payable under this Agreement)
due to causes beyond such party’s reasonable control, including, without
limitation, acts of God, acts of civil or military authority, fires and
explosions. In the event of any such delay or failure, the affected party shall
immediately send written notice of the same and the reason therefore to the
other party. The performance of the affected party shall be deemed suspended so
long as, and to the extent that, any such Force Majeure continues; provided,
however, that after one hundred eighty (180) consecutive or cumulative days of
such suspension, the other party may terminate its obligations hereunder without
liability.


12. Export Control.


Both Parties hereby agree and acknowledge that any technology or technical data
obtained from the other, including KEPLER and Derivative Products thereof, are
under the jurisdiction of the export control laws and regulations of the United
States of America and that any direct or indirect export, re-export, license,
sale or other transfer of such technology or technical data may require the
prior authorization of the United States government. Licensee expressly warrants
that it will comply with all applicable United States export control laws and
regulations. Both Parties hereby agree that they will indemnify the other and
hold them harmless from and against any loss, liability, cost, damage or expense
that either may incur or suffer resulting in any way from the others inadvertent
failure to comply with all applicable United States export control laws and
regulations.


13. Term and Termination.


13.1 Term. The Term of this Agreement shall begin on the Effective Date and
continue until the second (2nd) anniversary thereof (the initial term) and upon
the expiration of the initial term, shall automatically renew for successive one
(1) year renewal terms unless either party notifies the other party of its
desire not to renew this Agreement after the initial term or at the conclusion
of any renewal term by providing the other party ninety (90) days written notice
of its intention not to renew prior to the expiration of the initial term or any
renewal term as the case may be. Further, this Agreement may be terminated at
any time during the term as set forth in Section 11 or Section 13.2 of this
Agreement.


13.2 Termination for Cause. In the event of a breach by a party (the breaching
party) of its material obligations hereunder, the other party (the non-breaching
party) may terminate this Agreement upon written notice of such breach, provided
the breaching party has not cured such breach to the reasonable satisfaction of
the non-breaching party within thirty (30) days of the breaching party being
notified of such breach, or, if the breach consists solely of a failure to pay
money when due, thirty (30) days, after prior written notice to the breaching
party of the existence and nature of the breach and of the non-breaching party’s
intention to terminate if not cured.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
Upon such termination as a result of either Party having (a) breached the
other’s Intellectual Property Rights or the license rights granted in Section 2
above or (b) failed to pay the owed party the amounts payable under this
Agreement when due, then the harmed party shall immediately deliver to the other
original and all whole and partial copies of any Confidential Information or,
with the prior written consent of the harmed party, destroy such original and
all such copies and certify to the harmed party in a writing signed by an
officer of the harmed party such return or destruction; and all of harmed
party’s rights and licenses and all of the offending party’s obligations
hereunder shall terminate.


13.3 Exclusivity. The period of Exclusivity will start at the sooner of (i) the
purchase of [***] ([***]) Kepler units, or (ii) [***] after the Effective Date,
with the condition that [***] % of the forecasted orders for the period have
been ordered and pre-paid (“Commencement of Exclusivity”), in accordance with
the applicable provisions of the Kepler Purchase Agreement. The Licensor shall
have the right to terminate Distribution Exclusivity if (i) the Licensee fails
to achieve [***] % of the volume commitments of commercial sales identified in
the Kepler Purchase Agreement and in this Agreement and set at [***] ([***])
units of the KEPLER or Kepler Derivative Products in the [***] year and [***]
units of the KEPLER or Kepler Derivative Products in the second year from
signature of this Agreement, subject to the qualifying terms and conditions
contained in the Kepler Purchase Agreement, or (ii) the Licensee fails to
achieve [***] % of the volume commitments of commercial sales identified in the
Kepler Purchase Agreement on a [***] months basis. Notwithstanding the forgoing
condition, Licensee shall have the right to make a payment of $[***] ([***] USD)
for each unit not purchased in order to satisfy the volume commitment for
Exclusivity. If the Licensor determines that it wishes to exercise its right to
terminate Exclusivity, then it will provide due notice of its intention as per
Section 14.2 of this Agreement [***] days prior to such termination. As set in
the Kepler Purchase Agreement, first evaluation of the exclusivity relation is
set at [***] ([***]) months from Commencement of Exclusivity. Subsequent
evaluations will be on a [***] ([***]) months basis starting after the first
evaluation. In any case, Licensor will be entitled to keep the shares and the
option. Termination of Exclusivity shall not entitle Licensee to receive any
kind of termination compensation or indemnification from Licensor. Termination
of Exclusivity shall not alter Licensees right to continue to distribute the
Products on a non-exclusive basis. All products containing the iTrax Mark shall
continue to be exclusively distributed by the Licensee.


13.4 Equitable Relief. In addition to any other remedies to which either party
may be entitled, and because unauthorized use or disclosure of either party’s
Confidential Information or a breach of either party’s Intellectual Property
Rights will create irreparable harm to the other, which cannot be remedied by
money damages alone, the harmed party shall be entitled to seek injunctive
relief to prevent the offending party from breaching or continuing such breach.
 
13.5 Change of control. In the event of a change of control in the ownership of
one party, as the case may, the other party shall have the right to terminate
this agreement on [***] days written notice.
 
14. General.


14.1. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, assigns and legal
representatives.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
14.2 Notices. All notices, requests and demands given to or made upon the
parties hereto shall be in writing and delivered by hand reputable overnight
courier, facsimile (with confirmation of receipt provided by the recipient and a
copy sent by first class mail, postage prepaid) or electronic mail (with
confirmation of receipt provided by the recipient and a copy sent by first class
mail, postage prepaid) to the appropriate designated business liaisons at the
following addresses:


If to Licensor:
Advantra International NV
Bootweg 4, B 8940
Wervik, Belgium


With a copy to: Paul Allaer, Esq.
 
                 Thompson Hine LLP
 
                 312 Walnut Street #1400
 
                 Cincinnati, OH 45202, USA
 
If to Licensee:
Homeland Security Networks Inc.
2500 Legacy Drive
Frisco, Texas 75034, USA


With a copy to:  Virginia K. Sourlis, Esq.
The Galleria
2 Bridge Avenue
Red Bank, New Jersey 07701, USA


Either party may change the address to which notices must be sent by providing
written notice of the change to the other party in accordance with the
provisions of this Section 14.2. Any notice so given shall be deemed to have
been given on the second business day following the date it was sent.


14.3 Independent Contractors. The relationship between the parties established
by this Agreement is that of independent contractors, and nothing contained in
this Agreement shall be construed to: (a) give either party the power to direct
or control the day-to-day activities of the other, (b) constitute the parties as
partners, joint venturers, co-owners or otherwise as participants in a joint or
common undertaking, or (c) allow either party to create or assume any obligation
of or on behalf of the other party for any purpose whatsoever.


14.4 Assignment. Neither this Agreement nor any rights, privileges, duties or
obligations under this Agreement may be assigned, sub-licensed, sold, mortgaged,
pledged or otherwise transferred or encumbered by Licensee without the prior
written consent of the other party, which consent may not be withheld
unreasonably. Any attempt to assign this Agreement without the consent of the
other party shall be void. Neither Party shall not assign its rights arising
hereunder without the prior written consent of the effected party, which consent
may not be withheld or declined, subject to reasonable business judgment. This
Agreement shall be binding on all permitted assignees and on all successors in
interest to the parties hereto and to such assignees.
 
________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.


--------------------------------------------------------------------------------


 
14.5 Indulgences, Etc. No failure or delay on the part of any party in
exercising any right hereunder, irrespective of the length of time for which
such failure or delay shall continue, will operate as a waiver of, or impair,
any such right. No single or partial exercise of any right hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right. No waiver of any right hereunder will be effective unless given in a
signed writing.


14.6 Further Assurances. Each party to this Agreement will, at the request of
the other party and without charge (provided that the cost to the providing
party is reasonable under the circumstances), execute and deliver all such
further instruments and documents as may be reasonably requested to further
confirm, carry out and otherwise accomplish the intent and purpose of this
Agreement.


14.7 Severability. If any provision of this Agreement is held to be invalid or
unenforceable under any circumstances, its application in any other
circumstances and the remaining provisions of this Agreement shall not be
affected thereby.


14.8 Headings. The Article and Section headings in this Agreement and in any
Schedules attached hereto are for purposes of reference only and shall not
restrict or affect the meaning or application of any provision herein or therein
contained.


14.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original and all of which shall constitute together
one and the same document.


14.10 Governing Law. The rights and obligations of the parties under this
Agreement shall not be governed by the UN Convention on Contracts for the
International Sale of Goods; rather, such rigths and obligations shall be
governed by the laws of the Kingdom of Belgium.


14.11 Dispute Resolution, Arbitration. In the event of any dispute under this
Agreement, the Parties will attempt to reach a negotiated resolution. If any
such dispute remains unresolved for a period of thirty (30) days after one party
has provided written notice to the other setting forth in detail the nature of
such dispute, then each party will designate a senior executive to resolve the
dispute. If the Parties continue to be unable to resolve the dispute within
thirty (30) days after such designation of senior executives, then such dispute
shall be resolved by final and binding arbitration, to be held in Brussels,
 
Belgium, in accordance with the rules of CEPANI (Belgian Center for Arbitration
and Mediation). There shall be one arbitrator, to be appointed in accordance
with such rules. The arbitration, and all correspondence under such arbitration,
shall be held in the English language only. Notwithstanding the previous, each
party shall have the right at any time to seek protection in court, through
injunctive relief or otherwise, in order to protect its confidential information
and/or its intellectual property rights.

14.12 Entire Agreement; Amendments. This Agreement and any Schedules attached
hereto, together with the Kepler Purchase Agreement between Parties signed
concurrently, constitute the entire agreement and understanding of the parties
relating to the subject matter hereof, and no representation, condition,
understanding or agreement of any kind, oral or written, shall be binding upon
the parties unless expressly set forth herein or therein. This Agreement
supersedes all prior written and oral agreements and all other communications
between Licensee and Licensor relating to the subject matter hereof, other than
the Kepler Purchase Agreement signed concurrent to this agreement which
constitutes part of the complete Agreement.
 
14.13 Future Agreements. The parties agree to negotiate in good faith at a
future date mutually agreeable to the parties’ agreements to sell additional
products to their respective customers.

________________
Certain information on this page has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.
 

--------------------------------------------------------------------------------






